Name: 2004/654/EC: Council Decision of 27 May 2004 on the European Capital of Culture event for the year 2007
 Type: Decision
 Subject Matter: culture and religion;  Europe
 Date Published: 2004-09-24; 2006-05-30

 24.9.2004 EN Official Journal of the European Union L 299/19 COUNCIL DECISION of 27 May 2004 on the European Capital of Culture event for the year 2007 (2004/654/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1419/1999/EC of the European Parliament and the Council of 25 May 1999 establishing a Community action for the European Capital of Culture event for the years 2005 to 2019 (1), and in particular Articles 2(3) and 4 thereof, Having regard to the Selection Panel report of April 2004 submitted to the Commission, the European Parliament, and the Council in accordance with Article 2(2) of Decision No 1419/1999/EC, Having regard to the recommendation from the Commission of 30 April 2004, HAS DECIDED AS FOLLOWS: Article 1 Luxembourg is designated as European Capital of Culture 2007 in accordance with Article 2(1) of Decision No 1419/1999/EC. Article 2 Sibiu is designated as a European Capital of Culture 2007 in accordance with Article 4 of Decision No 1419/1999/EC. Article 3 Both cities designated shall take the necessary measures in order to ensure the effective implementation of Articles 1 and 5 of Decision No 1419/1999/EC. Done at Brussels, 27 May 2004. For the Council The President J. O'DONOGHUE (1) OJ L 166, 1.7.1999, p. 1.